IN THE
            ARIZONA COURT OF APPEALS
                            DIVISION ONE


                    STATE OF ARIZONA, Appellee,

                                   v.

                     ROBERT NIXON, Appellant.

                         No. 1 CA-CR 16-0391
                           FILED 4-6-2017


          Appeal from the Superior Court in Maricopa County
                        No. CR0000-164012-A
           The Honorable Jerry Bernstein, Judge Pro Tempore

                                AFFIRMED


                                COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Jeffrey R. Duvendack, Gerald R. Grant
Counsel for Appellee

Carm R. Moehle, P.C., Phoenix
By Carm R. Moehle
Counsel for Appellant



                                OPINION

Presiding Judge Randall M. Howe delivered the opinion of the Court, in
which Judge Lawrence F. Winthrop and Judge Jon W. Thompson joined.
                              STATE v. NIXON
                             Opinion of the Court

H O W E, Judge:

¶1             Robert Nixon appeals the trial court’s order denying his
request to restore his gun rights. He argues that the statute suspending his
gun rights, A.R.S. § 13–904(A)(5)—enacted in 1994—cannot be applied to
him because the law at the time his civil rights were suspended in 1987
upon his felony conviction did not deprive him of his gun rights. He
contends that A.R.S. § 13–904(A)(5) cannot retroactively apply to him. We
reject this argument and affirm the trial court’s ruling. Applying the statute
to a person convicted of a felony before 1994 does not constitute retroactive
application because the statute merely relates to circumstances at the time
the statute was enacted—the person’s status as a convicted felon—and does
not attach new legal consequences to a pre-1994 conviction.

                 FACTS AND PROCEDURAL HISTORY

¶2             In 1987, Nixon pled guilty to attempted child molestation for
an incident that occurred with a child under 15 years old. The trial court
sentenced him to 15 years’ probation. At the time of Nixon’s conviction, a
felony conviction suspended a person’s right to vote, right to hold public
office, right to serve as a juror, and any other rights reasonably necessary
for security during the time of imprisonment. A.R.S. § 13–904(A)(1)–(4). In
1994, the Arizona Legislature amended A.R.S. § 13–904 to include
suspension of a person’s right to possess a gun or firearm. See 1994 Ariz.
Sess. Laws, ch. 200, § 5; see also A.R.S. § 13–904(A)(5). For a first-time felony
offender, civil rights are automatically restored upon the completion of
probation, except the right to possess a gun or firearm, which can be
restored only by application to the court. A.R.S. § 13–912(A)–(B).

¶3            Nixon completed probation in 2002. Although Nixon was not
required to ask a court to restore his civil rights, he nevertheless filed a
motion seeking restoration of his civil rights in 2007. In that motion, he
asked that his gun rights be restored as well. The trial court denied the
request, noting the seriousness of the offense and the victim’s age. In 2016,
Nixon renewed his request, arguing that because he was a first-time felony
offender his civil rights were automatically restored when he completed
probation. And just as he did in his 2007 request for restoration of his civil
rights, he also requested to have his gun rights restored. The trial court
granted the automatic restoration of Nixon’s civil rights but denied the
restoration of his gun rights.

¶4          In denying Nixon’s request to restore his gun rights, the trial
court determined that its decision was discretionary. The court’s ruling


                                       2
                              STATE v. NIXON
                             Opinion of the Court

noted the victim’s age and Nixon’s conviction as reasons for denying the
restoration. The trial court also referenced “Cf. 13–907(e)(4),” which is the
statute that involves setting aside judgments of guilt. The specific
subsection cited states that convictions like Nixon’s cannot be set aside.
Nixon timely appealed.

                                DISCUSSION

              1. A.R.S. § 13–904(A)(5) Was Not Applied Retroactively

¶5             Nixon contends that the trial court erred by applying A.R.S.
§ 13–904(A)(5) to him because doing so is a retroactive application in
violation of A.R.S. § 1–244. We review de novo issues involving
interpretation, application, and retroactivity of statutes. State v. Carver, 227
Ariz. 438, 441 ¶ 7, 258 P.3d 256, 259 (App. 2011). We presume that the statute
in question is constitutional and Nixon has the burden to prove otherwise.
See Zuther v. State, 199 Ariz. 104, 111 ¶ 23, 14 P.3d 295, 302 (2000).

¶6             The parties agree that A.R.S. § 13–904’s express language does
not state that it applies retroactively, and “[n]o statute is retroactive unless
expressly declared therein.” See A.R.S. § 1–244. The parties disagree,
however, on whether the trial court retroactively applied A.R.S. § 13–904.
A statute applies retroactively only when it “attaches new legal
consequences to events completed before its enactment.” State v. Aguilar,
218 Ariz. 25, 34 ¶ 33, 178 P.3d 497, 506 (App. 2008).

¶7             Nixon argues that the “completed event” here is his 1987
conviction and that A.R.S. § 13–904(A)(5) adds a legal consequence to that
completed event. The statute is not retroactive “simply because it may
relate to antecedent facts,” however. See Aranda v. Indust. Comm’n of Ariz.,
198 Ariz. 467, 472 ¶ 24, 11 P.3d 1006, 1011 (2000). Contrary to Nixon’s
argument, the statute does not change the consequences of Nixon’s past
acts. Instead, the statute relates to conditions that existed in 1994. That is, if
a person was a convicted felon in 1994 whose civil rights had not yet been
restored, then the right to possess a gun or firearm also would be
suspended. Because Nixon was a convicted felon in 1994 and had yet to
have his civil rights restored, his right to possess a gun or firearm also was
suspended.

¶8             The State argues that this case is indistinguishable from State
v. Olvera, 191 Ariz. 75, 952 P.2d 313 (App. 1997). In Olvera, a defendant on
trial for being a prohibited possessor of a firearm who had been convicted
in 1992 argued that A.R.S. § 13–904 did not suspend his right to possess
firearms in 1992, and that applying A.R.S. § 13–904(A)(5) to him would be


                                        3
                             STATE v. NIXON
                            Opinion of the Court

an impermissible retroactive application of the statute. 191 Ariz. at 76, 952
P.2d at 314. We found that A.R.S. § 13–904(A)(5) was not retroactively
applied to Olvera even though his conviction occurred before 1994 because
its application was based on his status as a felon in 1994. Id. at 77, 952 P.2d
at 315 (“The statutory change made him a felon whose right to possess a
firearm was suspended.”). The factual circumstances here are not
distinguishable from Olvera. Both Olvera and Nixon were convicted before
1994 and had their right to possess a gun or firearm suspended by A.R.S.
§ 13–904(A)(5). Nixon counters that Olvera is distinguishable because it
merely dealt with whether A.R.S. § 13–905(A)(5) was an ex post facto law.
But Olvera’s analysis was not so limited. In Olvera, we not only held that the
statute was not an ex post facto law, we also held that applying it to a person
who had been convicted of a felony before 1994 was not an improper
retroactive application. 191 Ariz. at 76, 952 P.2d at 314. The same analysis
applies here. The only effect that the statute had on Nixon was to change
his status as a felon to a prohibited possessor from 1994 onward. Thus,
A.R.S. § 13–904(A)(5) prospectively applies to convicted felons who had yet
to have their civil rights restored when it became effective, regardless
whether the conviction occurred before or after its effective date.

              2. The Right to Possess a Gun or Firearm Is Not
                 Automatically Restored

¶9             Nixon next argues that the trial court erred by denying the
restoration of his gun rights because they should have been automatically
restored when he completed probation in 2002. For a first-time felony
offender, civil rights are automatically restored when the term of probation
is completed and all fines are paid. A.R.S. § 13–912(A). This statute
expressly states, however, that “[t]his section does not apply to a person’s
right to possess weapons . . . unless the person applies to a court pursuant
to § 13–905 or 13–906.” A.R.S. § 13–912(B). Here, Nixon unnecessarily
applied for the restoration of his civil rights in 2007 because those
rights—except for his gun rights—were automatically restored in 2002.
Nixon’s right to possess a gun or firearm, however, was suspended in 1994
when the Arizona Legislature amended A.R.S. § 13–904 to add the right to
possess a gun or firearm. See supra ¶ 7. Therefore, although Nixon’s other
civil rights were automatically restored in 2002, his gun rights were not.
Nixon applied to have his gun rights restored in 2007 and 2016, which the
trial court denied in both instances. Accordingly, Nixon’s argument that his
gun rights were automatically restored in 2002 is without merit.

¶10           Nixon further argues that the trial court erred by citing an
incorrect statute in denying his restoration request. The trial court’s


                                      4
                             STATE v. NIXON
                            Opinion of the Court

decision to restore civil rights, including gun rights, is reviewed for an
abuse of discretion. See A.R.S. § 13–908 (“[T]he restoration of civil rights and
the dismissal of the accusation or information under the provisions of this
chapter shall be in the discretion of the superior court judge[.]”). The trial
court denied Nixon’s request to restore his gun rights and used the
abbreviation “Cf.” in citing the statute that controls setting aside judgments
of guilt. The abbreviation “Cf.” is used in a citation when “[the] authority
supports a proposition different from the main proposition but sufficiently
analogous to lend support. Literally, ‘cf.’ means ‘compare.’” The Bluebook:
A Uniform System of Citation Rule 1.2(a), at 59 (Columbia Law Review
Ass’n et al. eds., 20th ed. 2015). The statute the trial court compared its
decision to, A.R.S. § 13–907(E)(4), states that a person convicted of an
offense where the victim is a minor under 15 years old is ineligible to have
his or her judgment of guilt set aside. That the trial court compared the
discretionary decision to restore gun rights with a different section that
referenced Nixon’s specific conviction does not demonstrate an abuse of
discretion. The trial court apparently noted the separate statute to show the
seriousness of Nixon’s conviction, not as authority to deny the restoration
request. Thus, the trial court was correct in noting that it had the discretion
to deny Nixon’s request for gun rights and did not err by merely referencing
another statute.

                               CONCLUSION

¶11           For the foregoing reasons, we affirm.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         5